DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application IN201841047680 was received on 11/25/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “wherein the processing system is further configured to determine the one or more parameters based on one of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 – 4, 6 – 8, 17 – 23, and 27 - 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20170303164 A1)

Regarding claim 1, Chu discloses subject matter relating to A-MPDUs. Specifically, Chu discloses an apparatus for wireless communication (device; see Fig. 1), comprising: 
a processing system (processor; see paragraph [0020] and Fig. 1) configured to generate a physical layer convergence protocol data unit (PPDU) having an aggregated medium access control (MAC) protocol data unit (A-MPDU) (A-MPDU; see paragraph [0039] and Fig. 2B; MPDUs are encapsulated in PPDUs; see paragraph [0022]), the A-MPDU comprising a plurality of frames (A-MPDU comprising a plurality of frames; see paragraph [0039] and Fig. 2B), each of the plurality of frames being addressed to a plurality of stations (A-MPDUs directed to plurality of STAs; see paragraph [0058] and Fig. 4), wherein one or more parameters used for the A-MPDU parameters; see paragraphs [0017] and [0048]) depend on one or more capabilities of each of the plurality of stations (STAs may transmit A-MPDU related parameters to the AP to indicate A-MPDU generation limits; see paragraph [0017]; or e.g. Density MU Relax can be based on STAs’ assigned BW; see paragraphs [0048 – 0049]); and 
a first interface (network interface; see paragraph [0020] and Fig. 1) configured to output the PPDU for transmission (PPDU is transmitted; see paragraph [0022]).

Regarding claims 2 and 22, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses:
wherein the one or more parameters correspond to at least one of a minimum spacing between the plurality of frames of the A-MPDU, a maximum length of the A-MPDU, a maximum number of the plurality of frames of the A-MPDU, or a data rate of the A-MPDU (parameter can be minimum start spacing or max A-MPDU length; see paragraphs [0017] and [0048]).

Regarding claims 3 and 23, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses:
wherein the one or more capabilities comprises support for at least one of a modulation and coding scheme (MCS) for the PPDU, a spatial stream (SS) for the transmission, a bandwidth (BW) corresponding to the PPDU, a guard interval (GI) of the PPDU, a coding of the PPDU, a duration of the PPDU, or an amount of padding of the PPDU (capabilities can include e.g. MCS of the STAs (i.e. MCS of the PPDU); see paragraph [0049])

Regarding claims 4 and 21, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses:
further comprising a second interface (plurality of transceivers (i.e. multiple interfaces); see paragraph [0020] and Fig. 1) configured to obtain an indication of the one or more capabilities of each of the plurality of stations (client STAs send capabilities to the AP; see paragraph [0017]).

Regarding claims 6 and 27, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses:
	wherein the plurality of frames comprise data frames, management frames, or both data and management frames (A-MPDUs can be data; see paragraph [0017]).

Regarding claim 7, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses further comprising a second interface (network interface; see paragraph [0020] and Fig. 1) configured to: 
obtain an indication of the one or more capabilities of each of the plurality of stations (STAs may transmit A-MPDU related parameters; see paragraphs [0017 – 0018] and [0048 – 0049]), wherein the processing system is further configured to identify a type of the plurality of frames based on the capabilities of the plurality of stations (data units are generated and sent in formats (i.e. types) based on the determined parameters; see paragraph [0005]).

Regarding claim 8, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses wherein 
identifying the type of the plurality of frames comprises identifying whether the plurality of frames comprise data frames, management frames, or both data and management frames, based on the indication of the one or more capabilities of each of the plurality of stations (frames can include data frames; see paragraphs [0005] and [0017])

Regarding claim 17, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses wherein 
wherein the processing system is further configured to determine the one or more parameters based on a type of each of the plurality of stations (HE capabilities element (indicating HE-type station) contains the A-MPDU parameters; see paragraphs [0075 -0076] and Fig. 6)

Regarding claim 18, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses wherein 
wherein the type of each of the plurality of stations comprises a high efficiency (HE) station or an extremely high throughput (EHT) station (HE capabilities element (indicating HE-type station) contains the A-MPDU parameters; see paragraphs [0075 -0076] and Fig. 6)

Regarding claim 19, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses 
antenna; see paragraph [0020]), wherein the PPDU is output for transmission via the at least one antenna (transceiver transmits through antenna; see paragraph [0020]; PPDU is transmitted; see paragraph [0022])

Regarding claim 20, Chu discloses an apparatus for wireless communication (device; see Fig. 1), comprising: 
a first interface (network interface; see paragraph [0024] and Fig. 1) configured to obtain a physical layer convergence protocol data unit (PPDU) having an aggregated medium access control (MAC) protocol data unit (A- MPDU) (A-MPDU; see paragraph [0039] and Fig. 2B; MPDUs are encapsulated in PPDUs;  see paragraph [0022]), the A-MPDU comprising a plurality of frames (A-MPDU comprising a plurality of frames; see paragraph [0039] and Fig. 2B), each of the plurality of frames being addressed to a plurality of stations (A-MPDUs directed to plurality of STAs; see paragraph [0058] and Fig. 4), wherein the apparatus is associated with one of the plurality of stations (client stations; see paragraph [0024] and Fig. 1), and wherein one or more parameters associated with the A- MPDU or the PPDU (A-MPDU parameters; see paragraphs [0017] and [0048]) correspond to one or more capabilities of the apparatus (STAs may transmit A-MPDU related parameters to the AP to indicate A-MPDU generation limits; see paragraph [0017]; or e.g. Density MU Relax can be based on STAs’ assigned BW; see paragraphs [0048 – 0049]); and 
a processing system (processor; see paragraph [0024] and Fig. 1) configured to decode the PPDU.

Regarding claim 28, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses 
further comprising a second interface (network interface; see paragraph [0024] and Fig. 1) configured to output for transmission an indication of whether the apparatus supports aggregation of data frames, management frames, or both data and management frames, wherein a type of the plurality of frames is in accordance with the indication (STAs may transmit A-MPDU related parameters to the AP; see paragraph [0017]; one or more parameters for data unit are determined; see paragraph [0005]; the Examiner understands parameters for data unit transmission to be an indication of support for data frames)

Regarding claim 29, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses 
further comprising at least one antenna (antenna; see paragraph [0024]), wherein the PPDU is output for transmission via the at least one antenna (transceiver receives through antenna; see paragraphs [0024] and [0027]; PPDU is transmitted; see paragraph [0022])

Regarding claim 30, Chu discloses an apparatus for wireless communication (device; see Fig. 1), comprising: 
at least one antenna (antenna; see paragraph [0020]);  P+S Ref. No.: 190748US29QUALCOMM Ref. No.: 190748 
a processing system (processor; see paragraph [0020] and Fig. 1) configured to generate a physical layer convergence protocol data unit (PPDU) having an aggregated medium access control (MAC) protocol data unit (A-MPDU) (A-MPDU; see paragraph [0039] and Fig. 2B; MPDUs are encapsulated in PPDUs; see paragraph [0022]), the A-MPDU comprising a plurality of frames (A-MPDU comprising a plurality of frames; see paragraph [0039] and Fig. 2B), each of the plurality of frames being addressed to a plurality of stations (A-MPDUs directed to plurality of STAs; see paragraph [0058] and Fig. 4), wherein one or more parameters used for the generation of the A-MPDU or the PPDU (A-MPDU parameters; see paragraphs [0017] and [0048]) depend on one or more capabilities of each of the plurality of stations (STAs may transmit A-MPDU related parameters to the AP to indicate A-MPDU generation limits; see paragraph [0017]; or e.g. Density MU Relax can be based on STAs’ assigned BW; see paragraphs [0048 – 0049]; and 
a first interface (network interface; see paragraph [0020] and Fig. 1) configured to output the PPDU for transmission (PPDU is transmitted; see paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 – 15 and 24 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20170303164 A1) in view of Kneckt (US 20070104162 A1).

Regarding claim 9, Chu discloses the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claim 9. 

Kneckt discloses subject matter related to frame aggregation. Specifically, Kneckt discloses:
wherein the processing system is further configured to determine an operating mode of each of the plurality of stations, wherein the A-MPDU is generated based on the operating modes of the plurality of stations (TS Info contains various parameters related to aggregated frame construction, of which one is the APSD parameter indicating whether the device supports power save mode or not; see paragraphs [0043 – 0044] and [0037 - 0038]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have found it obvious to do so, as STAs in power saving mode will not be able to receive as easily or at particular times; accommodating their power saving status would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 10, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claim 10; however, Kneckt discloses wherein the processing system is further configured to: 
APSD indicates “otherwise” (i.e. no power saving) with a value of 0; see paragraph [0044]; traffic is delivered in accordance with power saving mode (in other words, transmission length--a parameter--is set based on power saving mode); see paragraph [0037 – 0038]); and 
	determine a second value for the one or more parameters if the operating mode of at least one of the plurality of stations comprise a second operating mode (APSD indicates U-APSD/S-APSD with a value of 1; see paragraph [0044]; traffic is delivered in accordance with power saving mode (in other words, transmission length--a parameter--is set based on power saving mode); see paragraph [0037 – 0038])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have found it obvious to do so, as STAs in power saving mode will not be able to receive as easily or at particular times; accommodating their power saving status would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 11 and 25, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claims 11 and 25 network interface; see paragraph [0020] and Fig. 1); however, Kneckt discloses
	obtain a first indication of the one or more capabilities corresponding to the first operating mode and a second indication of the one or more capabilities corresponding to the second operating mode, the determination of the first value and the second value being based on the first indication and the second indication, respectively (APSD indicates non-power saving or power saving; see paragraph [0044]; traffic is delivered in accordance with power saving mode (in other words, transmission length--a parameter—values are set based on power saving mode); see paragraph [0037 – 0038])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have found it obvious to do so, as STAs in power saving mode will not be able to receive as easily or at particular times; accommodating their power saving status would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 12 and 26, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claims 12 and 26; however, Kneckt further discloses:
APSD indicates non-power saving or power saving; see paragraph [0044]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have found it obvious to do so, as STAs in power saving mode will not be able to receive as easily or at particular times; accommodating their power saving status would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 13, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu further discloses:
	wherein the first value of the one or more parameters comprises a first data rate, and wherein the second value of the one or more parameters comprises a second data rate (capabilities can include e.g. MCS of the STAs; see paragraph [0049]; the Examiner notes that MCS determines data rate).

	Regarding claim 14, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claim 14. However, Kneckt discloses:
APSD field comprises whether the station is in power saving mode of not; see paragraphs [0037 – 0038] and [0043 – 0044])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have found it obvious to do so, as STAs in power saving mode will not be able to receive as easily or at particular times; accommodating their power saving status would allow for better reception. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claims 15 and 24, Chu and Kneckt teach the subject matter of the parent claim(s), as noted above. Chu does not explicitly disclose the limitations of claims 15 and 24. However, Kneckt discloses:
	wherein the A-MPDU is generated if the power management state of the plurality of stations comprises an active mode (APSD can be “otherwise” (i.e. non-power saving, or active); see paragraphs [0043 – 0044]; data is transmitted according to power saving status; see paragraphs [0036 – 0038]) 	
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chu with Kneckt by using the power mode indication to shape how the A-MPDUs are sent. One of ordinary skill would have .
6.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20170303164 A1)
	
Regarding claim 16, Chu discloses the subject matter of the parent claim(s), as noted above. Chu further discloses wherein 
wherein a data rate of the A-MPDU is a highest data rate supported by the plurality of stations (A-MPDU parameters are determined based on MCS of the STAs; see paragraph [0049]; the Examiner notes that MCS determines data rate).
Chu does not explicitly disclose setting the data rate to be the highest supported data rate.
	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Chu by specifying that the data rate of the A-MPDU would be the highest supported data rate. Attempting to maximize data rate is one of the fundamental goals of wireless communication—allowing the data rate to be the maximum supported would allow the most data to be transmitted per time, which would be an obvious goal and choice for one of ordinary skill in the . 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a) US 20180062713 A1 – Adachi – A-MPDU transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/S.S./Examiner, Art Unit 2464           

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464